Citation Nr: 1110499	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  10-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  For his valorous service in the Republic of Vietnam, the Veteran was awarded (among other decorations) the Silver Star and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Buffalo, New York Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing has been associated with the claims folder.

The issue of entitlement to a TDIU and the issue of whether a rating in excess of the 70 percent rating assigned in this decision are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Over the course of the appeals period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.  



CONCLUSION OF LAW

The criteria for a 70 percent rating for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A review of the history of the Veteran's claim is instructive.  The Veteran first sought service connection for PTSD in a March 2008 claim.  After a June 2008 VA examination concluded that the Veteran was not suffering from PTSD, the RO denied the Veteran's claim in a June 2008 rating decision.  

The Veteran sought to reopen his claim in June 2009; rather than processing his claim as one to reopen a previously denied claim, the RO treated the Veteran's June 2009 claim as one for reconsideration.  The RO then established service connection for the Veteran's PTSD in a November 2009 rating decision, assigning a 50 percent disability rating.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in December 2009.  The Veteran filed a timely Substantive Appeal; he testified before the undersigned Veterans Law Judge in an August 2010 Travel Board hearing.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders, found at 38 C.F.R § 4.130, Diagnostic Code (DC) 9411.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, after reviewing the evidence, the Board concludes that the Veteran more closely approximates the criteria for a 70 percent rating.  

Again, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The medical evidence in this case shows that the Veteran suffers from many of these symptoms.  Throughout the appeals period, the medical evidence shows that the Veteran complained of suffering from irritability and impaired impulse control, an inability to adapt to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran discussed all of these symptoms in his August 2009 VA examination.  He stated that his relationships with his family are strained, citing specifically his relationships with his wife and his son.  He stated that he has reacted violently in the past during stressful situations.  He also described a recent road rage incident where he threatened another driver.  Records of the Veteran's ongoing psychiatric treatment from the VA show similar symptoms, including irritability, a depressed mood, and social isolation.  

The lay evidence also shows that the Veteran suffers from many of the symptoms enumerated by the 70 percent rating.  In his August 2010 hearing, the Veteran stated that, while employed, he had difficulty dealing with the stress at work and that he was once sent home for his anger.  The Veteran stated that he retired earlier than he wanted to on account of his increasing PTSD symptomatology, and since his retirement, his symptoms have increased in severity and frequency.  He stated that his family relationships are strained.  He rarely speaks with his son, and he argues frequently with his wife.  He also has difficulty controlling his anger, recalling one situation where he threatened another driver who was blocking his car.  The Veteran also described suffering from flashbacks of his experience in Vietnam, nightmares, and difficulty sleeping.  

As the Veteran's testimony and statements have remained consistent over time and are consistent with the medical evidence of record, the Board finds the Veteran to be competent and credible in describing his symptoms.  More importantly, the Board finds that these symptoms result in occupational and social impairment with deficiencies in most areas, notably his work, family relations, judgment, and mood.

First, it is clear that the Veteran's inability to maintain effective relationships and inability to adapt to stressful situations has led to deficiencies in his work.  Though the Veteran is not currently working, he testified that he retired early on account of his increasing PTSD symptomatology.  The VA examiner attributed this to his inability to cope with the stress of his position.  

The Veteran's irritability, impaired impulse control, and inability to establish and maintain effective relationships have affected his family relations.  The examiner from the Veteran's August 2009 examination specifically stated that the Veteran's PTSD symptoms have resulted in social impairment, contributing to a strained relationship with his wife and an inability to relate to his children.

These symptoms have also resulted in deficiencies in his judgment and mood.  The Veteran's irritability and inability to deal with stress led to an incident where he threatened another driver, and the medical evidence shows that the Veteran suffers from a depressed mood.  

The Board notes that the Veteran's GAF scores are higher than those typically associated with a 70 percent rating.  An earlier VA examination from June 2008 assigned the Veteran a GAF of 51, and the August 2009 VA examination assigned the Veteran a GAF score of 57.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  As stated above, however, while the Veteran's symptomatology may be described as moderate according to the GAF score, the effect that his symptoms have on his occupational and social functioning more nearly approximates the criteria for a 70 percent rating.  Accordingly, the Board assigns more weight to these effects than to the reported GAF scores.  

In summary, the Board finds that over the course of the entire appeals period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.  As a result, the Board concludes that the criteria for a 70 percent rating for his service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, DC 9411.

The claim for a rating in excess of 70 percent will be discussed in the remand section of this decision.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has met its duty to notify for this claim.  Service connection for this issue was granted in a November 2009 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Board notes that the Veteran testified at his Travel Board hearing that he received ongoing VA treatment.  The Board will remand the claim for all updated VA treatment records prior to determining whether a rating in excess of 70 percent is warranted.  As it pertains to the duty to assist, the Board notes that the Veteran was afforded a VA compensation and pension examination germane to his claim now on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the assignment of a 70 percent rating for the service-connected PTSD.  


ORDER

An increased evaluation for PTSD from 50 to 70 percent is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  Here, since the Board increased the Veteran's rating for his service-connected PTSD, the Veteran now meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (providing that for a TDIU to be awarded to a veteran with only two or more service-connected disabilities, that veteran must have a combined disability rating of 70 or higher and at least one disability rated as 40 percent disabling or higher).  Further, the Veteran testified in his August 2010 Travel Board hearing that he is not currently working and retired earlier than he desired on account of increasing stress at his job.  

Given that the Veteran now meets the schedular criteria for a TDIU and that he is not currently working full-time, the Board finds the issue of entitlement to a TDIU to be raised by the record.  Upon remand, the RO/AMC should schedule the Veteran for an examination to determine the occupational impairment caused by his service-connected PTSD and his other service-connected disabilities.  

Moreover, the Veteran testified that he received regular on-going treatment for his service-connected psychiatric disorder.  The last treatment records are from late 2009.  Attempts should be made to obtain VA treatment records from November 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain records of the Veteran's VA treatment from November 2009 to the present and associate these records with the Veteran's claims folder. 

2.  Arrange for the Veteran to undergo an appropriate VA examination regarding the claim for a total disability rating based on individual unemployability due to the service-connected PTSD with major depressive disorder, scar residuals of gunshot wound to right upper arm, and non disfiguring wart-like lesions of the left forearm.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should address the following:

a) State all impairment due to each service connected disability.  In other words, list the symptoms associated with each service-connected disability.

b)  For each impairment/symptom found, state the severity.

c)  For each impairment/symptom found, state the occupational impact on the Veteran.  In this regard, the examiner should state the functions which would be difficult or impossible to do as a result of the associated symptom/impairment.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  The RO/AMC shall then readjudicate the Veteran's claims for a rating in excess of 70 percent for the service-connected PTSD with major depressive disorder and the claim for a TDIU rating.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


